This is a proceeding to renew a judgment by summons, commenced on the 22d of December, 1906, in which it is recited that the original judgment was recovered against the defendant on the 17th of September, 1890.
The defendants made return to the summons, and showed cause as follows why the judgment should not be renewed:
1. "They deny that any judgment was ever lawfully entered against them.
2. "That if any judgment has ever been rendered against them, as alleged in said summons, the time within which the same could be renewed has long since expired."
His Honor, the Circuit Judge, upon hearing the issues, filed an order that the judgment be renewed and that the plaintiff have leave to issue execution thereon; from which order the defendants appealed.
Section 309 of the Code contains the following provisions:
1. "A final judgment recovered in any Court of record in this State, subsequent to the 25th day of November, A.D. 1873, shall constitute a lien upon the real estate of the judgment debtor, in the county where the same is entered, for a period of ten years from the date of entry thereof. * * *
2. "A final judgment may be revived at any time, within the period of ten years from the date of the original entry thereof, by the service of a summons upon the judgment debtor, as provided by law * * * to show cause, if any he may have, why such judgment should not be revived; and if no good cause be shown to the contrary, it shall be decreed that such judgment is revived; and such judgment shall thereupon constitute a lien upon the real estate of the judgment debtor, then owned or hereafter to be acquired by *Page 123 
him, in the county where the judgment is entered, for a period of ten years from the entry of such decree; but such lien shall not revert back to the date of the original entry of such judgment."
Section 311 of the Code is as follows: "Nothing in the two preceding sections shall be construed to prevent an action upon a judgment, after the lapse of twenty years from the date of the original entry thereon, in case it shall be established by competent and sufficient evidence that said judgment, or some part thereof, remains unsatisfied and due." * * *
These sections must be construed together.
The words, "but such lien shall not revert back to the original entry of such judgment," clearly show that section 309 of the Code contemplates proceedings to renew the judgment, even after the expiration of ten years from the original entry thereof; for, otherwise they would be meaningless.
The fact, too, that nothing contained in section 311 was intended to prevent an action upon the judgment, even after the lapse of twenty years from the date of original entry, in case it was established that the judgment, or some part thereof, remains unsatisfied, shows that section 311 contemplated such proceedings on the part of the judgment creditor, as were necessary to protect his rights, before the lapse of twenty years from the date of the original entry, otherwise we would have the anomalous situation of a statute affording relief to the judgment creditor after a certain time which it would not accord to him prior to that period.
The proceedings for the renewal of a judgment are in the nature of an action. Adams v. Richardson, 32 S.C. 139,10 S.E., 931; Gregory v. Perry, 71 S.C. 246,50 S.E., 787; Brantly v. Bittle, 72 S.C. 179, 51 S.E., 561.
Furthermore, the defendants did not interpose any objection to the form of the proceeding, by which the plaintiff sought to have the question determined, whether the judgment or any part thereof remained unsatisfied. *Page 124 
The cases of Anderson v. Baughman, 69 S.C. 39,48 S.E., 38; Gregory v. Perry, supra, and Brantly v. Bittle,supra, indicate that the judgment may be renewed at any time, within twenty years from the date of original entry.
For these reasons I dissent.